In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0207V
                                        UNPUBLISHED


    PHYLLIS DOYLE,                                           Chief Special Master Corcoran

                        Petitioner,                          Filed: January 5, 2021
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                          Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
                        Respondent.                          Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On February 26, 2020, Phyllis Doyle filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she received an influenza (“flu”) vaccine in her right
deltoid on November 17, 2018, and subsequently suffered from brachial neuritis. 3 Petition
at 1, 7. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

       On January 4, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
  Although Respondent concedes that Petitioner suffered a SIRVA as a result of the November 17, 2018
flu vaccine, Petitioner did not allege this injury in her petition. Petitioner is ordered to file an amended
petition to cure this deficiency.
1. Specifically, it is Respondent’s position that Petitioner has satisfied the criteria set forth
in the revised Vaccine Injury Table and the Qualifications and Aids to Interpretation, which
afford a petitioner a presumption of causation if onset of SIRVA occurs within forty-eight
hours after receipt of a seasonal flu vaccination and there is no apparent alternative
cause. Id. at 4. Respondent further agrees that Petitioner has experienced the residual
effects of her SIRVA for more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




                                               2